Order entered May 29, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00524-CV
                                   No. 05-19-00525-CV

                             IN RE DARIO MOLINA, Relator

                Original Proceeding from the 265th Judicial District Court
                                  Dallas County, Texas
                  Trial Court Cause Nos. F15-23109-R & F15-23232-R

                                        ORDER
                        Before Justices Brown, Schenck, and Reichek

       Based on the Court’s opinion of this date, we DISMISS relator’s May 3, 2019 petition

for writ of mandamus.


                                                   /s/   DAVID J. SCHENCK
                                                         JUSTICE